DETAILED ACTION
1.	REASONS FOR ALLOWANCE:	Claims 1-4, 6-11, 13-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 6 are allowable because Uysal et al (Pub. No.: US 2017/0186327 cited by applicant) and De-Lamberterie et al (US Patent No. 10,958,356), takes alone or in combination, fails to teach generating activation signals by the control unit of the first utility vehicle in dependence on transmission data to be transmitted, wherein the transmission data identifies a location and a technical status of the first utility vehicle which is provided at the first utility vehicle; activating the work light of the first utility vehicle by the activation signals to change its light intensity in dependence on transmission data transmitted by the second utility vehicle, wherein the transmission data emitted by the second utility vehicle is provided at the second utility vehicle and represents a location and a technical status of the second utility vehicle; and
emitting light signals via the activated work light to the second utility vehicle, where the light signals represent the transmission data of the second utility vehicle.
Claims 7-11 and 13-17 are allowable because Uysal et al (Pub. No.: US 2017/0186327 cited by applicant) and De-Lamberterie et al (US Patent No. 10,958,356), takes alone or in combination, fails to teach a control unit located on the first utility vehicles vehicle for generating activation signals in dependence on data to be transmitted, wherein the data to be transmitted is first utility vehicle transmission data that identifies a location and a technical status of the first utility vehicle received through a first utility vehicle CAN bus; and a work light located on the first vehicle activatable by the activation signals of the control unit to emit light signals representative of the first utility vehicle transmission data and in response to second utility vehicle transmission data that identifies a location and a technical status of the second utility vehicle.
Claims 19 and 20 are allowable because Uysal et al (Pub. No.: US 2017/0186327 cited by applicant) and De-Lamberterie et al (US Patent No. 10,958,356), takes alone or in combination, fails to teach a control unit for generating activation signals in dependence on data to be transmitted via optical data transmission, wherein the data to be transmitted is utility vehicle transmission data received through the utility vehicle CAN bus; and a work light activatable by the activation signals of the control unit to emit light signals representative of the utility vehicle transmission data; and an optical receive unit for receiving light signals from another utility vehicle, wherein the received light signals are based on another utility vehicle transmission data received through the another utility vehicle CAN bus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


2.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636